DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 5 and 23 are objected to because of informalities, which appear to be minor draft errors causing grammatical and/or antecedent basis issues. 
As noted in the following format (location of objection; suggestion for correction), the following objections may be overcome by making the corresponding corrections: (claim 5, “The claim of”; replacing “claim” with --apparatus--), (claim 23, line 1, “A comprising:”; inserting --method -- before “comprising”), (claim 23, line 2, “the medium”; replacing “the” with --a--), (claim 23, line 3, “the driver”; replacing “the” with --a--), and (claim 23, second to last line, “of the above; - due”; deleting “; -“).
Any dependent claim of the claim(s) with the noted objections above is also objected to by virtue of its claim dependency. For purposes of examination, the claims have been treated as such with the correction(s). Appropriate correction is required.

Claim 6 is objected to because it is not a single sentence. “Each claim begins with a capital letter and ends with a period. Periods may not be used elsewhere in the claims except for abbreviations.” See MPEP § 608.01(m).  

Claim 11 is objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim should refer to other claims in the alternative only.  See MPEP § 608.01(n).  Accordingly, the claim has not been further treated on the merits.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-10 and 12-23 are rejected under 35 U.S.C. 101 because the disclosed invention is inoperative and therefore lacks utility.  An invention that is "inoperative" (i.e., it does not operate to produce the results claimed by the patent applicant) is not a "useful" invention in the meaning of the patent law. See, e.g., Newman v. Quigg, 877 F.2d 1575, 1581, 11 USPQ2d 1340, 1345 (Fed. Cir. 1989); In re Harwood, 390 F.2d 985, 989, 156 USPQ 673, 676 (CCPA 1968) ("An inoperative invention, of course, does not satisfy the requirement of 35 U.S.C. 101 that an invention be useful."); MPEP 2107.01.II.

Regarding claims 1-2 and 23, there are no indications in the art of nuclear physics that mere exposure to vibrational energy can induce (1) nuclear electromagnetic quanta being down-converted to vibrational quanta; (2) vibrational quanta being up-converted to nuclear quanta; (3) nuclear excitation being transferred to other nuclei in the medium; (4) nuclear excitation being subdivided and transferred to other nuclei in the medium (thereby exciting them); (5) a combination of the above; or nuclear decay. The definition of a stable isotope is an isotope that does not undergo nuclear decay.  In order to change the nucleus of a stable atomic nucleus, it is necessary to place a beam of stable nuclei into a particle accelerator, accelerate the beam to a fraction of light speed, and smash the accelerated fast beam of nuclei into a target to fragment the beam nuclei and cause the beam nuclei to lose protons/neutrons.  


Regarding claims 1, 13, and 23, with respect to the concept of vibration inducing oscillation in atomic nuclei (see claim 13) there are no indications in the art of nuclear physics or radio waves that oscillation in the nuclei of atoms can be induced by mere exposure to vibrational energy.  The Specification as filed recites that the excited nuclear state of 201-Hg is 1.5 keV above the ground stable state; an energy of 1.5 keV converts to soft X-rays.  It is unclear precisely how input of radio frequency ranges as the vibrational energy of the plate acts to produce X-ray radiation from the plate.  Input of radio frequency ranges would cause the radio frequencies to resonate within.    
With respect to the Wands factors, specification only vaguely states that the up-conversion is effectuated by the interaction between the vibrational energy of the metal plate and the Hg nuclei.  This is not enough information to teach one of ordinary skill in the art how this conversion and interaction actually works and what is required for it (i.e. how input of radio frequency ranges physically produces X-ray radiation).  
Claims 1 and 23 are rejected as incorporating the inoperability of claims 2, 8, and 13. Claims 3-7, 9-10, 12, and 14-22 are rejected as inheriting the inoperability of claim 1. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 and 12-23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 

Regarding claims 1-2 and 23, there are no indications in the art of nuclear physics that mere exposure to vibrational energy can induce (1) nuclear electromagnetic quanta being down-converted to vibrational quanta; (2) vibrational quanta being up-converted to nuclear quanta; (3) nuclear excitation being transferred to other nuclei in the medium; (4) nuclear excitation being subdivided and transferred to other nuclei in the medium (thereby exciting them); (5) a combination of the above; or nuclear decay. The definition of a stable isotope is an isotope that does not undergo nuclear decay.  In order to change the nucleus of a stable atomic nucleus, it is necessary to place a beam of stable nuclei into a particle accelerator, accelerate the beam to a fraction of light speed, and smash the accelerated fast beam of nuclei into a target to fragment the beam nuclei and cause the beam nuclei to lose protons/neutrons.  
With respect to the Wands factors, claim 2 reads on an inoperable invention, i.e. there are no working examples possible.  One of ordinary skill in the art of nuclear physics would not be able to practice 

Regarding claims 1, 13, and 23, with respect to the concept of vibration inducing oscillation in atomic nuclei (see claim 13) there are no indications in the art of nuclear physics or radio waves that oscillation in the nuclei of atoms can be induced by mere exposure to vibrational energy.  The Specification as filed recites that the excited nuclear state of 201-Hg is 1.5 keV above the ground stable state; an energy of 1.5 keV converts to soft X-rays.  It is unclear precisely how input of radio frequency ranges as the vibrational energy of the plate acts to produce X-ray radiation from the plate.  Input of radio frequency ranges would cause the radio frequencies to resonate within.    
With respect to the Wands factors, specification only vaguely states that the up-conversion is effectuated by the interaction between the vibrational energy of the metal plate and the Hg nuclei.  This is not enough information to teach one of ordinary skill in the art how this conversion and interaction actually works and what is required for it (i.e. how input of radio frequency ranges physically produces X-ray radiation).  
Claims 1 and 23 are rejected as incorporating the inoperability of claims 2, 8, and 13. Claims 3-7, 9-10, 12, and 14-22 are rejected as inheriting the inoperability of claim 1. 

Claims 1-10 and 12-23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being allegedly enabling for wherein the driver comprises an ultrasound transducer, and wherein the medium is a metal plate, does not reasonably provide enablement for a driver and a medium.  The specification does not enable any person skilled in the art to 
Before explaining the Examiner’s analysis of enablement, the examiner has selected the definition of “driver” and “medium” as being any driver for any mechanical and/or electrical system and any medium of solids, liquids, gases, and/or plasmas.  For the Examiner’s analysis of whether there is lack of enablement for the entire scope of "driver" and “medium”, the following factors, were considered.  
(1) The breadth (i.e., scope) of the claims:  The relevant concern is whether the scope of enablement in the disclosure is commensurate with the scope of protection sought by the claims. In the disclosure, examples providing enablement included an ultrasound transducer and a metal plate.  However, the scope of protection sought by the claims is "driver" and “medium” which includes any driver for any mechanical and/or electrical system and any medium of solids, liquids, gases, and/or plasmas.  The disclosure did not enable one to make and/or use all drivers and mediums in the broad scope of the claimed invention, such as drivers for boat propellers in water, air, or plasma, which would require undue experimentation to make and/or use since these devices do not exist for down-conversion and/or up-conversion relative to nuclear quanta, nuclear excitation, or a combination of the above. 
 (2) The nature of the invention: The subject matter to which the claimed invention pertains is “driver” and “medium” in general, which can include any driver for any mechanical and/or electrical system and any medium of solids, liquids, gases, and/or plasmas. However, the subject matter to which the specification pertains is an ultrasonic transducer and a metal plate. 
(3) The state of the prior art: One skilled in the art would have known, at the time of the application was filed, about the ultrasonic transducer and metal plate matter to which the invention pertains. However, the state of the prior art does not have any direction or guidance with regard to all drivers and mediums in the broad scope of "driver" and “medium”, such as drivers for boat propellers in water, air, or plasma, which would require undue experimentation to make, since those devices do not 
 (4) The level of one of ordinary skill: The level of one of ordinary skill, would have known, at the time of the application was filed, how to practice the ultrasonic transducer and metal plate matter to which the invention pertains. However, one of ordinary skill would not know how to make and/or use all drivers and mediums in the broad scope of "driver" and “medium”, such as drivers for boat propellers in water, air, or plasma, since those devices do not exist for down-conversion and/or up-conversion relative to nuclear quanta, nuclear excitation, or a combination of the above and since the interaction of these other mediums would produce interactions that could not be used to make/practice the claimed invention.  
 (5) The amount of direction provided by the inventor: The inventor provided direction on how to make and/or use the invention with regard to the ultrasonic transducer and the metal plate. However, there is no direction or guidance with regard to all drivers and mediums in the broad scope of "driver" and “medium”, such as drivers for boat propellers in water, air, or plasma, which would require undue experimentation to make and/or use since those devices do not exist for down-conversion and/or up-conversion relative to nuclear quanta, nuclear excitation, or a combination of the above.  
(6) The existence of working examples: The disclosure does provide a working example using an ultrasonic transducer and a metal plate. Therefore, that is enough to preclude a rejection which states that nothing is enabled.  However, a rejection stating that enablement is limited to a particular scope is appropriate, since there are no working examples provided for drivers and mediums that do not create down-conversion and/or up-conversion relative to nuclear quanta, nuclear excitation, or a combination of the above, such as drivers for boat propellers in water, air, or plasma.  
(7) The quantity of experimentation needed to make or use the invention based on the content of the disclosure:  Since the scope of the claimed invention includes all drivers and mediums, there are 
Based on the factors above, the Examiner concludes that the disclosure’s scope of enablement provided to one skilled in the art is not commensurate with the scope of protection sought by the claims.  While the specification is enabling for an ultrasonic transducer and a metal plate, the specification does not enable one to make and/or use the claimed invention with other types of drivers or mediums, such as such as drivers for boat propellers in water, air, or plasma, which would require undue experimentation to make and/or use since such devices do not exist for down-conversion and/or up-conversion relative to nuclear quanta, nuclear excitation, or a combination of the above.  Therefore, the claims are rejected for scope of enablement issues.  
This rejection may be obviated by including an ultrasonic transducer and a metal plate in the body of the independent claims. Any dependent claims are rejected for the above reason by virtue of their claim dependency.

Claims 1-10 and 12-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements and structural cooperative relationships of elements, such omissions amounting to a gap between the elements and the necessary structural connections.  See MPEP § 2172.01.  The omitted elements and structural cooperative relationships are: wherein the oscillations generated by the driver are of one or more diving frequencies between 10KHz and 50THz, wherein the driver comprises an ultrasound transducer, and wherein the medium is a metal plate, and  wherein oscillations are generated through elastic and inelastic deformations or the relaxation 
All the above omitted elements and structural cooperative relationships are considered essential because they are all required to cause the up-conversion, down-conversion, excitation transfer and subdivision effects as recited in the independent claims. Without all these elements and structural cooperative relationships, these alleged effects would not occur to produce the corresponding output.  

Claims 9-10 and 12-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claims 9-10, the phrase "such as" renders the claims indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

Claims 12-17 recite the limitation "the metal plate".  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-10, 12-20, and 23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hagelstein et al. (WO 2015/195171 A2; hereinafter Hagelstein).

Regarding claims 1 and 23, Hagelstein discloses an apparatus (claim 1, preamble; figs. 3 and 6) with a corresponding method (claim 13) comprising: a driver (with 104) for generating oscillations (claim 1, par. 1 in the body of the claim); and a medium (102) comprising arranged nuclei configured to oscillate at one or more oscillating frequencies when the medium is driven by the driver (claim 1, par. 2 in the body of the claim), wherein (1) nuclear electromagnetic quanta are down-converted to vibrational quanta; or (2) vibrational quanta are up-converted to nuclear quanta (claim 1, par. 2 in the body of the claim; claim 2); or (3) nuclear excitation is transferred to other nuclei in the medium; or (4) nuclear excitation is subdivided and transferred to other nuclei in the medium (thereby exciting them); or (5) a combination of the above due to interaction between vibrational energy of the oscillating nuclei and the oscillating nuclei (claim 1, par. 2). 

Regarding claim 2, Hagelstein discloses wherein the oscillating nuclei comprise stable nuclei that can be excited onto one or more unstable states, and wherein, when the vibrational quanta are up-converted, the vibrational energy excites the stable nuclei to the one or more unstable states from which the excited nuclei undergo nuclear decay (claim 2). 

Regarding claim 3, Hagelstein discloses wherein, when the vibrational quanta are down-converted, nuclear energy or electrical energy is converted to vibrational energy of the oscillating nuclei (claim 4). 

Regarding claim 4, Hagelstein necessarily includes wherein some of the oscillating nuclei (due to 304) comprise excited nuclei whose excited states can be transferred to other oscillating nuclei in the medium (102), thereby elevating them from ground state to excited state while the original excited state nuclei fall to ground state (due to the pressure applied by 308 and 310). 

Regarding claim 5, Hagelstein necessarily includes whereas the excitation transfer from excited nuclei to other nuclei leads to a delocalization of radioactive emission (par. 39) from excited nuclei in the medium (102). 

Regarding claim 6, Hagelstein necessarily includes wherein some of the oscillating nuclei (due to 304) comprise excited nuclei whose excited state energies are subdivided and transferred to other oscillating nuclei in the medium (102), thereby elevating them from ground state to excited state while the original excited state nuclei fall to ground state (due to pressure from 308 and 310). In this case of subdivision, not the same energy is transferred from one excited nucleus to another nucleus (as with excitation transfer above) but fractions of the excited nucleus' energy are transferred from one excited nucleus to two or more other nuclei (with the sum of the subdivided excitation energy transferred to other nuclei being equal to or smaller than the energy of the originally excited nucleus--and the differential energy being either absorbed or emitted by the lattice as phonons/vibrational energy) (figs. 3 and 6). 

Regarding claim 7, Hagelstein discloses wherein the oscillations generated by the driver are of one or more driving frequencies between 10 KHz and 50 THz (claim 5). 

Regarding claim 8, Hagelstein discloses wherein the medium comprises a solid (metal plate 102) or a liquid and the driver (104) is connected to a signal generator (106) via an amplifier (108), the signal generator generating a signal of a selected frequency (pg. 3:17-18); wherein the signal generator, via the amplifier, applies a drive voltage to the driver and the driver induces oscillations of the nuclei in the medium (pg. 3:18-20) due to a vibrational coupling (pg. 9:22-24). 

Regarding claim 9, Hagelstein discloses wherein the oscillations are generated in other ways as long as (high energy) phonons are being created in the medium (102) such as a transducer setup (pg. 9:22-24: via acoustic waves). 
Regarding claim 10, Hagelstein discloses wherein oscillations are generated through elastic and inelastic deformations or the relaxation of elastic and inelastic deformations (due to pressure applied from 308 and 310) such as a press or a clamping mechanism that applies pressure to a medium (102). 

Regarding claim 12, Hagelstein discloses wherein the selected frequency is set to be one half of a resonant frequency of the metal plate and wherein the resonant frequency of the metal plate is necessarily associated with a compressional or transverse vibrational mode of the metal plate (claim 7). 

Regarding claim 13, Hagelstein discloses wherein the metal plate is further attached to a resonator to arrange for a large number of nuclei to oscillate coherently (claim 8). 

Regarding claim 14, Hagelstein discloses wherein the metal plate is connected to a collector that collects the charges emitted by the vibrating metal plate (claim 9). 

Regarding claim 15, Hagelstein discloses wherein the metal plate is made of a metal selected from the group of copper, aluminum, nickel, titanium, palladium, tantalum, and tungsten (claim 10). 

Regarding claim 16, Hagelstein discloses wherein the driver is connected to a copper pole for support, wherein the length of the driver is between 0.20-0.30 inches and the diameter of the driver is between 0.7-0.8 inches, the thickness of the metal plate is between 70-80 microns, and the distance between the driver and the metal plate is between 10-100 microns (claim 11). 

Regarding claim 17, Hagelstein discloses wherein the driver is coated with Polyvinylidene Fluoride (PVDF) to prevent air breakdown, and wherein the distance between the driver and the metal plate is approximately 20 microns (claim 12). 

Regarding claim 18, Hagelstein discloses wherein the oscillating nuclei release phased-array emissions (pg. 3:6). 

Regarding claim 19, Hagelstein discloses wherein the phased-array emissions are collimated (pg. 3:6). 

Regarding claim 20, Hagelstein discloses wherein the phased-array emissions comprise X-rays (pg. 3:6). 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Hagelstein as applied to claim 1 above, and further in view of Jones (US 2004/0174772).

Regarding claim 21, Hagelstein discloses claim 1, and wherein the driver comprises an acoustic transducer (pg. 9:22-24). 
However, Hagelstein fails to disclose an ultrasound transducer.
Jones teaches an ultrasound transducer (par. 2; fig. 2).
	It would have been obvious, to one having ordinary skill in the art before the effective filing date of the invention, to modify Hagelstein with the teaching of Jones, since one would have been motivated to make such a modification for reducing energy losses (Jones: par. 4).

Regarding claim 22, Hagelstein discloses wherein the medium comprises a metal plate (metal plate 102) where phonon energies from the acoustic transducer are coupled to excite the oscillating nuclei (pg. 9:22-24). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Chih-Cheng Kao whose telephone number is (571)272-2492.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Makiya can be reached on (571) 272-2273.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Chih-Cheng Kao/Primary Examiner, Art Unit 2884